DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a final office action in response to the applicant’s arguments and remarks filed on 11/09/2020. Claims 1-20 are pending in the current office action. Claims 1, 4, 7 and 14-15 have been amended by the applicant.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Maruoka
Claims 1-2, 4, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Maruoka et al. (US 2005/0006018 A1), in view of Nakamura (JP 60-179306).
Regarding claim 1, Maruoka discloses a heavy duty tire, see [0001]. The tire having a tread profile which includes a pair of tread edges TE, tire equator TC disposed therebetween the edges and an inflation pressure state of 5% under no load, see [0016] and FIG. 1. 
The tread profile further includes a pair of circumferentially and continuously extending main grooves 20 having the tire equator TC disposed therebetween and a pair of circumferentially and continuously extending axially outermost main grooves 20a, which delimit a land portion disposed between the pair of main grooves and a pair of land portions disposed between the main and axially outermost grooves and a pair of axially outermost land portions disposed axially outward of the axially outermost grooves, see FIG. 1 – (corresponds to the claimed crown main grooves, shoulder main grooves, crown land portions, middle land portions and shoulder land portions).
The tread profile further includes a plurality of convex arc shaped radii of curvature generally at Yc that extends from the tire equator axially 
Maruoka does not explicitly disclose the tread profile includes a third profile formed as a straight line that connects the first and second profile. However, it is common in the art to develop tread profiles having straight parts to encourage even wear of the tread and one would readily adopt such techniques to enhance the wear properties of the tread.
Nakamura discloses a tread profile that includes the use of tread edges generally 13, tire equator N, main grooves 12, middle land portions, and shoulder land portions 14, the shoulder land portions having surfaces 11a-11b and radius of curvature R. The tread profile is configured such that taking the radius of curvature R between the tire equator N and the middle land portion as a first profile and taking the radius of curvature between the tread edge 13 and the axially innermost portion of shoulder land portion 11a as a second profile, then the tread profile has a third profile that is disposed on the shoulder land portion with the second profile and comprises a straight line shape that connects the first and second profiles. Nakamura discloses such a tread profile reduces the occurrence of cracks in the groove bottom of the outermost main groove, see [0001].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tread profile of Maruoka to have a straight portion that is disposed on the shoulder land portion and connects the radii of curvature of the center and shoulder land portions as taught by Nakamura to provide the tire with an enhanced tread suitable for reducing the occurrence of cracks in the groove bottom of the axially outermost groove as disclosed by Nakamura.
Regarding claim 2, modified Maruoka discloses the Ys is larger than Yc, see Maruoka [0042].
Regarding claims 4, 14, modified Maruoka discloses the connecting point between 11a and 11b is on the shoulder land portion 14 – (corresponds to on each side of the tire equator, a connecting point of the second profile and the third profile is located on the shoulder land portion), see Nakamura figure 1.
Claims 3, 5-6, 8, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Maruoka et al. (US 2005/0006018 A1), in view of Nakamura (JP 60-179306), as applied to claim 1 above, and further in view of Tanada (JP 2013-147076 – of record).
Regarding claims 3, 15, modified Maruoka does not explicitly disclose the radii of curvature have a ratio where the Ys/Yc is in a range from 1.20 to 1.38. However, as Maruoka generically discloses the use of multiple radii without discussing many details thereof, one would look to 
Tanada discloses a heavy load tire that is configured to have a tread profile suitable for suppressing shoulder drop wear, see [0001]. The tread profile being configured to have a radius of curvature TR1, which includes the tire equator C – (corresponds to a first profile) and a pair of radii of curvature TR2 that extend axially inwards from the tread edges – (corresponds to a pair of second profiles), whereby TR1 and TR2 have arc shapes which protrude outwardly in the tire radial direction have a ratio such that TR2/TR1 is greater than 1.0 and not more than 2.0, see Tanaka [0007] – (corresponds to the second profile radius of curvature TR2 is greater than the first profile radius of curvature of TR1 and that TR2/TR1 is from 1.20 to 1.38). Moreover, regarding the claimed ranges it has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).
Furthermore, as previously discussed, modified Maruoka discloses the connecting point between 11a and 11b is on the shoulder land portion 14 – (corresponds to on each side of the tire equator, a connecting point of the second profile and the third profile is located on the shoulder land portion), see Nakamura figure 1.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tread profile of Maruoka to have a ratio where the Ys/Yc is in a range from 1.0 to 2.0 as taught by Tanada to provide the tire with an enhanced tread suitable for suppressing shoulder drop wear as disclosed by Tanada.
Regarding claim 5, modified Maruoka discloses the shoulder areas have shoulder auxiliary grooves 10 that have a narrower groove width than the shoulder main grooves 11 and divides the shoulder areas into shoulder land portions 14 that are axially closer to the shoulder main grooves 11 and shoulder auxiliary ribs 15 that are axially closer to the tread edges TE, see Tanada Fig. 2 and [0023]. 
As to the claimed ratio: It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the axial lengths 11a and 11b of the second and third profiles respectfully of modified Maruoka such that a ratio 11b/11a is in a range from 4 to 9; Since modified Maruoka reasonably suggests the use of a straight portion between the tread edge and shoulder main groove 12 as depicted in Nakamura figure 1, is advantageous for providing the axially outermost groove bottom with crack protection. Therefore extending the point which joins 11a and 11b towards the axially outer tread edge of the shoulder land portion in the claimed manner predictably allows for increasing the length of the straight portion 11b which Nakamura discloses provides a benefit thereof. Notably, 
Regarding claims 6, 16, modified Maruoka discloses the ratio d1 / d2 of the groove depth d1 from the ground contact surface of the shoulder auxiliary rib 15 to the groove bottom of the shoulder auxiliary groove 10 and the groove depth d2 of the shoulder main groove 11 is 0.6 or more and 1.0 or less and that the d2 depth is 8.0 mm, see Tanada [0024], [0038]. Therefore, taking a reasonable ratio of d1/d1=0.9, where d2 = 8.0 mm gives a d1 depth of 7.2 mm which meets the claimed 10.0 mm or less.
Furthermore, modified Maruoka discloses the shoulder auxiliary rib 15 is configured such that 0.10 ≤ R1W/R2W ≤ 0.20, where R1W is the length of the auxiliary rib 15 and R2W is the length of the adjacent shoulder land portion 14, see Tanada [0037] – (corresponds to a ratio of the axial length of the auxiliary rib portion to the axial length of the shoulder main land portion is less than 0.20).
It has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05 (I).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 
Regarding claim 8, modified Maruoka discloses the shoulder auxiliary rib 15 is configured such that 0.10 ≤ R1W/R2W ≤ 0.20, where R1W is the length of the auxiliary rib 15 and R2W is the length of the adjacent shoulder land portion 14, see Tanada [0037] – (corresponds to a ratio of the axial length of the auxiliary rib portion to the axial length of the shoulder main land portion is less than 0.20). It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tread profile of Maruoka to have the claimed shoulder auxiliary portion ratio as taught by Tanada to provide the tire with an enhanced tread profile suitable for suppressing drop shoulder wear as suggested by Tanada.
Claims 9-11, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maruoka et al. (US 2005/0006018 A1), in view of Nakamura (JP 60-179306), in view of Tanada (JP 2013-147076 – of , as applied to claim 5 above, and further in view of Ito (US 2007/0151646 – of record).
Regarding claims 9-10, 18, 20, modified Maruoka does not explicitly disclose the use of a plurality of sipes on the shoulder land portions. However, it would have been necessary and obvious to look to the prior art for exemplary tread patterns concerning the use of sipes, since tread patterns having sipes are well-known in the art and advantageous providing edge effects on land portions. Ito provides this teaching. Ito discloses a tread pattern having shoulder land portions 4 that are configured to have a plurality of sipes 5. The sipes are configured as one end open sipes which open to a main circumferential groove on one end and terminate within the shoulder land portion on the other end, see FIG. 2. And the sipes have a length that is in a range of from 5% to 12% of the width of the shoulder land portion 4, whereby this provides a means for improving uneven wear, see [0036]. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the shoulder land portion of modified Maruoka, to have an axial length of a plurality of shoulder sipes to be in a range of from 8% to 10% of an axial length of the main shoulder portion as taught by Ito to suppress uneven wear as taught by Ito. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).
Regarding claim 11, modified Maruoka discloses a tread pattern, see Ito, having a number of side edges being eight, wherein each side edge is provided with sipes 5; and where the total number N of the edge sipes 5 per a tire is set in a range of not more than 8 times the value of the tire outer diameter D in millimeters. So taking the outer diameter 1047.5 mm, the number of side edges = 8 and the total number of edge sipes being not more than 8 gives an interval of approximately 16.4 mm between a pair of sipes on any side edge 4e, see [0029], [0038] and TABLE 1. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the shoulder land portion of modified Maruoka, to have an axial length of a plurality of shoulder sipes to be regularly spaced apart from one another in a tire circumferential direction with a distance of from 15 to 18 mm as taught by Ito to suppress uneven wear as taught by Ito. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).
Claims 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Maruoka et al. (US 2005/0006018 A1), in view of Nakamura (JP 60-179306), in view of Tanada (JP 2013-147076 – of record).
Regarding claim 7, Maruoka discloses a heavy duty tire, see [0001]. The tire having a tread profile which includes a pair of tread edges TE, tire equator TC disposed therebetween the edges and an inflation pressure state of 5% under no load, see [0016] and FIG. 1. 
The tread profile further includes a pair of circumferentially and continuously extending main grooves 20 having the tire equator TC disposed therebetween and a pair of circumferentially and continuously extending axially outermost main grooves 20a, which delimit a land portion disposed between the pair of main grooves and a pair of land portions disposed between the main and axially outermost grooves and a pair of axially outermost land portions disposed axially outward of the axially outermost grooves, see FIG. 1 – (corresponds to the claimed crown main grooves, shoulder main grooves, crown land portions, middle land portions and shoulder land portions).
The tread profile further includes a plurality of convex arc shaped radii of curvature generally at Yc that extends from the tire equator axially outward to the axially outermost main groove, and Ys that extends from the axially outermost main groove axially outwardly towards to the tread edge, both having a center that is internal to the tire, see [0041]-[0043] – (thus 
Maruoka does not explicitly disclose the tread profile includes a third profile formed as a straight line that connects the first and second profile, nor the use of a shoulder auxiliary groove. However, it is common in the art to develop tread profiles having straight parts to encourage even wear of the tread and provide the shoulder with a shoulder auxiliary groove to reduce the ground pressure experienced at the tread edges and one would readily adopt such techniques to enhance the wear properties of the tread.
Nakamura discloses a tread profile that includes the use of tread edges generally 13, tire equator N, main grooves 12, middle land portions, and shoulder land portions 14, the shoulder land portions having surfaces 11a-11b and radius of curvature R. The tread profile is configured such that taking the radius of curvature R between the tire equator N and the middle land portion as a first profile and taking the radius of curvature between the tread edge 13 and the axially innermost portion of shoulder land portion 11a as a second profile, then the tread profile has a third profile that is disposed on the shoulder land portion with the second profile and comprises a straight line shape that connects the first and second profiles. Nakamura discloses such a tread profile reduces the occurrence of cracks in the groove bottom of the outermost main groove, see [0001].
Tanada discloses a heavy load tire that is configured to have a tread profile suitable for suppressing shoulder drop wear, see [0001]. The tread profile being configured to have shoulder areas have shoulder auxiliary grooves 10 that have a narrower groove width than the shoulder main grooves 11 and divides the shoulder areas into shoulder land portions 14 that are axially closer to the shoulder main grooves 11 and shoulder auxiliary ribs 15 that are axially closer to the tread edges TE, see Tanada Fig. 2 and [0023]. And where the shoulder auxiliary portion 15 has a ground contact surface that is formed radially inwardly from the ground contact surface of the shoulder land portion 14 by a range t1 of 0.5 – 3.5 mm, see [0007] – (corresponds to the claimed distance of from 1 to 3 mm). It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). Tanada discloses such a shoulder auxiliary configuration contributes to reducing the shear force felt by the belt layer ends of the tire which is advantageous for improving wear properties of the belt layers, see [0027]-[0028].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tread profile of Maruoka to have a straight portion that is disposed on the shoulder land portion and connects the radii of curvature of the center and 
Regarding claim 17, modified Maruoka discloses the shoulder auxiliary rib 15 is configured such that 0.10 ≤ R1W/R2W ≤ 0.20, where R1W is the length of the auxiliary rib 15 and R2W is the length of the adjacent shoulder land portion 14, see Tanaka [0037] – (corresponds to a ratio of the axial length of the auxiliary rib portion to the axial length of the shoulder main land portion is less than 0.20).
It has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05 (I).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Maruoka et al. (US 2005/0006018 A1), in view of Nakamura (JP 60-179306), in view of Tanada (JP 2013-147076 – of record), as applied to claim 7 above, and further in view of Ito.
Regarding claim 19, modified Maruoka does not explicitly disclose the use of a plurality of sipes on the shoulder land portions. However, it would have been necessary and obvious to look to the prior art for exemplary tread patterns concerning the use of sipes, since tread patterns having sipes are well-known in the art and advantageous providing edge effects on land portions. Ito provides this teaching. Ito discloses a tread pattern having shoulder land portions 4 that are configured to have a plurality of sipes 5. The sipes are configured as one end open sipes which open to a main circumferential groove on one end and terminate within the shoulder land portion on the other end, see FIG. 2. And the sipes have a length that is in a range of from 5% to 12% of the width of the shoulder land portion 4, whereby this provides a means for improving uneven wear, see [0036]. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the shoulder land portion of modified Maruoka to have an axial length of a plurality of shoulder sipes to be in a range of from 8% to 10% of an axial length of the main shoulder portion as taught by Ito to suppress uneven wear as taught by Ito. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).


Tanaka
Claims 1-6, 8, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2015/0174965 A1), in view of Nakamura (JP 60-179306), in view of at least one of Maruoka et al. (US 2005/0006018 A1), or Sato et al. (US 5,253,689).
Regarding claim 1, Tanaka discloses a heavy duty tire including a tread portion having a pair of tread edges TE and tire equator C disposed therebetween, see FIG. 3. 
The tread portion has a profile that includes a pair of circumferentially and continuously extending center main grooves 9 having the tire equator C disposed therebetween and a pair of circumferentially and continuously extending shoulder main grooves 10, which delimit a center land portion 11 disposed between the pair of center main grooves 9 and a pair of middle land portions 12 disposed between the center main grooves 9 and shoulder main grooves 10 and a pair of shoulder land portions 13 disposed axially outward of the shoulder main grooves 10, see FIG. 3 – (corresponds to the claimed crown main grooves, shoulder main grooves, crown land portions, middle land portions and shoulder land portions).
The tread portion is further configured to have a profile of multiple radii of curvatures R1-R2, see FIG. 2, where R1 – (corresponds to a first 
Tanaka does not explicitly disclose the tread profile includes a third profile formed as a straight line that connects the first and second profile, nor forming the tread profile at a 5% inflation pressure. However, it is common in the art to develop tread profiles having straight parts to encourage even wear of the tread and provide the tread profiles at 5% inflation pressures to so that the tread profile under the 100% pressure state becomes a different shape.
Nakamura discloses a tread profile that includes the use of tread edges generally 13, tire equator N, main grooves 12, middle land portions, and shoulder land portions 14, the shoulder land portions having surfaces 11a-11b and radius of curvature R. The tread profile is configured such that taking the radius of curvature R between the tire equator N and the middle land portion as a first profile and taking the radius of curvature between the tread edge 13 and the axially innermost portion of shoulder land portion 11a as a second profile, then the tread profile has a third profile that is disposed on the shoulder land portion with the second profile and comprises a straight line shape that connects the first and second profiles. Nakamura discloses such a tread profile reduces the occurrence of cracks in the groove bottom of the outermost main groove, see [0001].
Maruoka discloses a heavy duty tire, see [0001]. The tire having a tread profile which includes a pair of tread edges TE, tire equator TC disposed therebetween the edges and an inflation pressure state of 5% under no load, see [0016] and FIG. 1. It being noted the prior art discusses forming tread profiles at an inflation pressure of 5% without tire load is advantageous for usually, and with respect to its inventive concept having the shape or profile of the tire corresponds to that of the tire in a vulcanization mold, see [0023].
Sato discloses a heavy duty tire, see ABSTRACT. The tire having an arrangement being for providing a heavy duty pneumatic tire whose durability at bead and belt portions is effectively improved without detrimentally affecting other portions of the tire. Namely, the improvement comprises an outer profile of the tire in radial cross-sections mounted on an approved rim whose width is not wider than that of a design rim and under no load condition during filling inner pressure from 5% to 100% of a normal inner pressure, said outer profile of the tire comprising a first profile portion expanding radially outwardly in a tread zone from one end of the tread through a crown center to the other end of the tread, see Col 2 lines 10-40 – (corresponds to the condition of a tire cross-section including a tire axis under a 5% inner pressure condition where the tire is mounted on a standard wheel rim and inflated to 5% of a standard pressure but loaded with no tire load, the tire has a particular tread profile).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the shoulder land portion of Tanaka to have a straight portion that is disposed on the shoulder land portion and connects the radii of curvature of the center and shoulder land portions as taught by Nakamura to provide the tire with an enhanced tread suitable for reducing the occurrence of cracks in the groove bottom of the axially outermost groove as disclosed by Nakamura; and further be configured to form the tread profile at a tire cross-section including a tire axis under a 5% inner pressure condition where the tire is mounted on a standard wheel rim and inflated to 5% of a standard pressure but loaded with no tire load as taught by Maruoka or Sato to provide the tire with a means for having the shape or profile of the tread correspond to that of the tire in a vulcanization mold or form the tire having durability at bead and belt portions that are effectively improved without detrimentally affecting other portions of the tire as taught by Maruoka and Sato respectively.
Regarding claim 2, modified Tanaka discloses the R2 is larger than R1, see Tanaka [0012].
Regarding claim 3, 15, modified Tanaka discloses the R2/R1 is from 1.20 to 2.20, which meets the claimed ratio of from 1.20 to 1.38, see Tanaka [0013]. Moreover, it has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).
Regarding claims 4, 14, modified Tanaka discloses the connecting point P1 between the radii R1 and R2 is disposed on the shoulder land portion 13, see [0049]. And as previously discussed, modified Tanaka discloses the use of straight portion which connects the two radii. Thus, it is readily seen that a straight line shaped portion which connects the two radii would have the axially outermost connection point i.e. a P1 be on located on the shoulder land portion – (corresponds to on each side of the tire equator, a connecting point of the second profile and the third profile is located on the shoulder land portion), see Nakamura figure 1.
Regarding claim 5, modified Tanaka discloses the shoulder areas have shoulder auxiliary grooves 14 that have a narrower groove width than the shoulder main grooves 10 and divides the shoulder areas into shoulder land portions 13a that are axially closer to the shoulder main grooves 10 and auxiliary rib portions 13b that are axially closer to the tread edges TE, see Tanaka Fig. 4 and [0066]. 
As to the claimed ratio: It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the axial lengths 11a and 11b of the second and third profiles respectfully of modified Tanaka such that a ratio 11b/11a is in a range from 4 to 9; Since modified Tanaka reasonably suggests the use of a straight portion between 
Regarding claims 6, 16, modified Tanaka discloses a ratio D2/D1 of the groove depth D2 of the auxiliary groove and D1 the groove depth of the main shoulder groove 10 is not less than 0.60 and not more than 0.90, see Tanaka [0070]; and discloses a main groove depth of 14 mm, see Maruoka [0049]. Therefore, taking a reasonable ratio of D2/D1 = 0.7, where D1 = 14.0 mm gives a D2 depth of 9.8 mm which meets the claimed 10.0 mm or less. 
Furthermore, modified Tanaka discloses the auxiliary rib 13b is configured such that W2/W1 is from 0.03 to 0.15, where W2 is the width of the auxiliary rib 13b and W1 is the width of the adjacent shoulder land portion 13a, see Tanaka [0068] – (corresponds to a ratio of the axial length of the auxiliary rib portion to the axial length of the shoulder main land portion is less than 0.20).
It has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05 (I).
Regarding claim 8, modified Tanaka discloses the auxiliary rib 13b is configured such that W2/W1 is from 0.03 to 0.15, where W2 is the width of the auxiliary rib 13b and W1 is the width of the adjacent shoulder land portion 13a, see Tanaka [0068] – (corresponds to a ratio of the axial length of the auxiliary rib portion to the axial length of the shoulder main land portion is less than 0.20).
It has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05 (I).
Claims 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2015/0174965 A1), in view of Nakamura (JP 60-179306), in view of at least one of Maruoka et al. (US 2005/0006018 A1), or Sato et al. (US 5,253,689), and further in view of Tanada.
Regarding claim 7, Tanaka discloses a heavy duty tire including a tread portion having a pair of tread edges TE and tire equator C disposed therebetween, see FIG. 3. 
The tread portion has a profile that includes a pair of circumferentially and continuously extending center main grooves 9 having the tire equator C disposed therebetween and a pair of circumferentially and continuously extending shoulder main grooves 10, which delimit a center land portion 11 disposed between the pair of center main grooves 9 and a pair of middle land portions 12 disposed between the center main grooves 9 and shoulder main grooves 10 and a pair of shoulder land portions 13 disposed axially outward of the shoulder main grooves 10, see FIG. 3 – (corresponds to the claimed crown main grooves, shoulder main grooves, crown land portions, middle land portions and shoulder land portions).
The tread portion is further configured to have the shoulder areas have shoulder auxiliary grooves 14 that have a narrower groove width than the shoulder main grooves 10 and divides the shoulder areas into shoulder land portions 13a that are axially closer to the shoulder main grooves 10 and auxiliary rib portions 13b that are axially closer to the tread edges TE, see Tanaka Fig. 4 and [0066].
The tread portion is further configured to have a profile of multiple radii of curvatures R1-R2, see FIG. 2, where R1 – (corresponds to a first profile) extends axially from the tire equator C to the point P1 and R2 – 
Tanaka does not explicitly disclose the tread profile includes a third profile formed as a straight line that connects the first and second profile, nor forming the tread profile at a 5% inflation pressure, nor where a ground contact surface of the auxiliary portion is located radially inwardly from a ground contact surface of the main portion at a distance of from 1 to 3 mm. However, it is common in the art to develop tread profiles having straight parts to encourage even wear of the tread and provide the tread profiles at 5% inflation pressures to so that the tread profile under the 100% pressure state becomes a different shape.
Nakamura discloses a tread profile that includes the use of tread edges generally 13, tire equator N, main grooves 12, middle land portions, and shoulder land portions 14, the shoulder land portions having surfaces 11a-11b and radius of curvature R. The tread profile is configured such that taking the radius of curvature R between the tire equator N and the middle land portion as a first profile and taking the radius of curvature between the tread edge 13 and the axially innermost portion of shoulder land portion 11a as a second profile, then the tread profile has a third profile that is disposed on the shoulder land portion with the second profile and comprises a straight line shape that connects the first and second profiles. Nakamura discloses 
Maruoka discloses a heavy duty tire, see [0001]. The tire having a tread profile which includes a pair of tread edges TE, tire equator TC disposed therebetween the edges and an inflation pressure state of 5% under no load, see [0016] and FIG. 1. It being noted the prior art discusses forming tread profiles at an inflation pressure of 5% without tire load is advantageous for usually, and with respect to its inventive concept having the shape or profile of the tire corresponds to that of the tire in a vulcanization mold, see [0023].
Sato discloses a heavy duty tire, see ABSTRACT. The tire having an arrangement being for providing a heavy duty pneumatic tire whose durability at bead and belt portions is effectively improved without detrimentally affecting other portions of the tire. Namely, the improvement comprises an outer profile of the tire in radial cross-sections mounted on an approved rim whose width is not wider than that of a design rim and under no load condition during filling inner pressure from 5% to 100% of a normal inner pressure, said outer profile of the tire comprising a first profile portion expanding radially outwardly in a tread zone from one end of the tread through a crown center to the other end of the tread, see Col 2 lines 10-40 – (corresponds to the condition of a tire cross-section including a tire axis under a 5% inner pressure condition where the tire is mounted on a 
Tanada discloses a heavy load tire that is configured to have a tread profile suitable for suppressing shoulder drop wear, see [0001]. The tread profile being configured to have shoulder areas have shoulder auxiliary grooves 10 that have a narrower groove width than the shoulder main grooves 11 and divides the shoulder areas into shoulder land portions 14 that are axially closer to the shoulder main grooves 11 and shoulder auxiliary ribs 15 that are axially closer to the tread edges TE, see Tanada Fig. 2 and [0023]. And where the shoulder auxiliary portion 15 has a ground contact surface that is formed radially inwardly from the ground contact surface of the shoulder land portion 14 by a range t1 of 0.5 – 3.5 mm, see [0007] – (corresponds to the claimed distance of from 1 to 3 mm). It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the shoulder land portion of Tanaka to have a straight portion that is disposed on the shoulder land portion and connects the radii of curvature of the center and shoulder land portions as taught by Nakamura to provide the tire 
Regarding claim 17, modified Tanaka discloses the auxiliary rib 13b is configured such that W2/W1 is from 0.03 to 0.15, where W2 is the width of the auxiliary rib 13b and W1 is the width of the adjacent shoulder land portion 13a, see Tanaka [0068] – (corresponds to a ratio of the axial length of the auxiliary rib portion to the axial length of the shoulder main land portion is less than 0.20).
It has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals .
Claims 9-11, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2015/0174965 A1), in view of Nakamura (JP 60-179306), in view of at least one of Maruoka et al. (US 2005/0006018 A1), or Sato et al. (US 5,253,689), as applied to claim 5 above, and further in view of Ito (US 2007/0151646 – of record).
Regarding claims 9-10, 18, 20, modified Tanaka does not explicitly disclose the use of a plurality of sipes on the shoulder land portions. However, it would have been necessary and obvious to look to the prior art for exemplary tread patterns concerning the use of sipes, since tread patterns having sipes are well-known in the art and advantageous providing edge effects on land portions. Ito provides this teaching. 
Ito discloses a tread pattern having shoulder land portions 4 that are configured to have a plurality of sipes 5. The sipes are configured as one end open sipes which open to a main circumferential groove on one end and terminate within the shoulder land portion on the other end, see FIG. 2. And the sipes have a length that is in a range of from 5% to 12% of the width of the shoulder land portion 4, whereby this provides a means for improving uneven wear, see [0036]. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2015/0174965 A1), in view of Nakamura (JP 60-179306), in view of at least one of Maruoka et al. (US 2005/0006018 A1), or Sato et al. (US 5,253,689), and further in view of Tanada (JP 2013-147076 – of record), as applied to claim 7 above, and further in view of Ito (US 2007/0151646 – of record).
Regarding claim 19, modified Tanaka does not explicitly disclose the use of a plurality of sipes on the shoulder land portions. However, it would have been necessary and obvious to look to the prior art for exemplary tread patterns concerning the use of sipes, since tread patterns having sipes are well-known in the art and advantageous providing edge effects on land portions. Ito provides this teaching. 
Ito discloses a tread pattern having shoulder land portions 4 that are configured to have a plurality of sipes 5. The sipes are configured as one end open sipes which open to a main circumferential groove on one end and 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the shoulder land portion of modified Tanaka, to have a plurality of shoulder sipes which extend axially outwardly from the shoulder main grooves and terminate within the shoulder land portion as taught by Ito to suppress uneven wear as taught by Ito. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).
Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim 5, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 12-13 present allowable subject matter. The closest prior art of record Maruoka while disclosing forming the tread profile at 5% inflation pressure is advantageous for having the tread profile at 100% pressure inflation be more flat than conventional tires, see [0040]; it does not teach nor reasonably suggest dividing the tread portion such that the tire when 


Response to Arguments
Applicant’s arguments with respect to claim 11/09/2020 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CEDRICK S WILLIAMS/Examiner, Art Unit 1749                                                                                                                                                                                                        

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
February 25, 2021